DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/31/2019 and on 02/26/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-6 include text, figures, and numerals that are pixelated and are otherwise not clear.  Particularly, the boxes, lead lines, and numerals of the flow chart of FIG. 1 are severely pixelated and the numerals are unreadable.  Likewise in FIG. 6.  The charts of FIGS. 3-4 are similarly severely pixelated and unreadable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for identifying microfacies of a limestone shoal, comprising: establishing identification charts of different microfacies of a limestone shoal according to core and thin section data, constructing natural gamma-ray (GR) response templates of different microfacies of a limestone shoal of a standard drilled well, and standardizing a GR curve of a non-standard drilled well according to a GR curve of the limestone shoal of the standard drilled well; and comparing the standardized GR curve of the non-standard drilled well with the GR response template of the standard drilled well to divide microfacies of a limestone shoal of the non-standard drilled well.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 8.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 8 is an apparatus claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mental process.  This can be seen in the claim limitation of “establishing identification charts of different microfacies of a limestone shoal…”  Claim 1 additionally recites the judicial 
What remains of the claimed method is a generic data generating step, dividing microfacies of the limestone shoal of the non-standard drilled well, which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, a borehole is not drilled.
Under Step 2B, the only step outside the judicial exception is the generic data generating step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 8, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, 9-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0241591 A1, to Burmester et al, is directed to a method for identifying facies of a formation, and establishing identification charts of different facies of a formation according to core section data.
U.S. Patent Publication 2018/0202264 A1, to Sarduy et al, is directed to a method for allocating production for an oil or gas well.
U.S. Patent Publication 2009/0254283 A1, to Jacobi et al, is directed to a method for evaluating an earth formation from a well bore that includes: collecting at least one of geochemical data, petrophysical data and geomechanical data from a wellbore, and identifying depositional facies of the earth surrounding the wellbore.
U.S. Patent Publication 2021/0165938 A1, to Bailey et al, is directed to defining one or more injector completions and one or more producer completions in one or more reservoir models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFFREY P AIELLO/Examiner, Art Unit 2864